DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment:
In the amendment filed 05/31/2022, the following has occurred: claims 1,6,9,12,13,15 and 17 and 11 have been amended. Claims 8,10 and 11 are cancelled. Claims 21-23 are added. Claims 1-7,9,12-23 are pending and are presented for examination.

Information Disclosure Statement
The information disclosure statement dated 05/31/2022 has been considered.
RESPONSE TO ARGUMENT
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive.
Applicant argues as follows:
Applicant respectfully submits that none of the cited references, whether considered alone or in combination, discloses “in response to receiving [a first message comprising a] redemption request[ to redeem a non-fungible digital token for an instance of an item], verifying, by the set of processing devices, that the user is the owner of the non-fungible digital token based on [a] plurality of public addresses, [] ownership data of the set of non-fungible digital tokens, and the redemption request;” “in response to verifying that the user is the owner of the non-fungible digital token, automatically transmitting, by the set of processing devices and to the user device, a second message requesting fulfilment details pertaining to the item from the user, wherein the fulfilment details include information needed to satisfy the transaction for the item that were not provided at a time when the non-fungible digital token was transacted for,” and “receiving the fulfilment details from the user device of the user” as provided for by independent claim 1 (emphases added). For the above features, the Examiner relies upon the Pierce reference. This reliance is misplaced.
The above argument is not found to be persuasive. Applicant argues newly amended claims that now includes “a non-fungible digital token”. Examiner recites Knight et al (PGPub 2019/0299105) as disclosing non-fungible digital tokens as digital assets on a distributed ledger accessible by multiple computing nodes executed with a transaction module, creating and digitally signing a transaction message corresponding to the transaction request, and broadcasting the transaction message to the computing nodes, for incorporation into the distributed ledger.
Applicant argues as follows:
Applicant respectfully submits that none of these paragraphs, and no other portion of Pierce discloses “automatically transmitting, by the set of processing devices and to the user device, a second message requesting fulfilment details pertaining to the item from the user’ as claimed. The only discussion in Pierce even remotely similar to the “fulfillment details’ of the claims is the discussion related to “[a]additional fields or information may be included in the transaction message” in [0192]. The claims make clear that the “second message requesting fulfillment details” is different from the “first message comprising a redemption request to redeem any transaction message,” even if this first message corresponds to the “transaction message” of Pierce. Furthermore, Applicant respectfully submits that “[a]additional fields or information may be included in the transaction message” do not constitute “fulfillment details” as claimed such “[a]additional fields or information may be included in the transaction message’ of Pierce are not automatically requested from the user at any time, let alone “in response to verifying that the user is the owner of the non-fungible digital token” as claimed.
The above argument is not found to be persuasive. Knight discloses a computing system for transacting digital assets between computers comprising blockchain data structure distributed amongst a multiple of computing nodes.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-22 of PGPub 17/245662.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and PGPub 17/245662 are directed to tokenization platform.

Application 17363661 (mapped 1-20)
Application 17245662 (mapped 1-22)
Claims 1-20 are rejected on the grounds of nonstatutory double patenting over claims 1-22 of Application 17245662 and in further in view of Pierce et al (PGPub 2019/0028276).

1.    A method for facilitating transactions via a tokenization platform comprising: maintaining by a set of processing devices:
a plurality of public addresses, wherein each respective public address corresponds to a respective account of a respective user of the tokenization platform;
a plurality of virtual representations of a plurality of respective items; for each virtual representation, a set of digital tokens that respectively correspond to a respective instance of the item represented by the virtual representation, whereby each respective digital token is cryptographically linked with the corresponding virtual representation; and
ownership data that associates each respective digital token with the respective account of a respective owner of the respective token;
receiving, by the set of processors, a redemption request to redeem a digital token of the set of tokens from a user device of a user, the digital token corresponding to an instance of an item to be redeemed;
in response to receiving the redemption request, verifying, by the set of processing devices, that the user is the owner of the digital token based on the plurality of public addresses, the ownership data of the set of digital tokens, and the redemption request;
in response to verifying that the user is the owner of the digital token, requesting, by the set of processing devices, fulfilment details pertaining to the item from the user, wherein the fulfilment details include information needed to satisfy the transaction for the item that were not provided at a time when the digital token was transacted for;
receiving the fulfilment details from the user device of the user; and in response to receiving the fulfilment details from the user device, outputting, by the set of processing devices, the fulfilment details to a fulfilment system that satisfies transactions for items.
1.    A method for generating a digital token that uniquely represents an item comprising: obtaining, by a processing system of a tokenization platform, a unique identifier for a
unique unit of the item, the item having a set of item attributes;
generating, by a cryptographic token generation system, a unique digital token including a set of digital attributes that correspond to the set of item attributes; and
cryptographically linking, by a linking system, the unique digital token and the unique identifier for the unique unit of the item such that the unique digital token provides a unique digital representation of the unique unit of the item.
2.    The method of claim 1, wherein the item is an article of clothing.

3.    The method of claim 2, wherein requesting the fulfilment details pertaining to the item includes requesting a size of the item.
4.    The method of claim 2, wherein requesting the fulfilment details pertaining to the item includes requesting a color of the item.


5.    The method of claim 1, wherein requesting the fulfilment details pertaining to the item includes requesting a delivery date of the item.
6.    The method of claim 1, wherein the set of tokens corresponding to a virtual representation are transferrable to other users.

7.    The method of claim 1, wherein a transaction for an instance of an item is one of a sale of the instance of the item, a lease of the instance of the item, a gifting of the instance of the item, and a giveaway of the instance of the item.
8.    The method of claim 1, wherein the set of tokens corresponding to a virtual representation includes non-fungible tokens.

9.    The method of claim 8, wherein each non-fungible token is cryptographically linked to a respective virtual representation of a non-fungible item.
10.    The method of claim 1, wherein the set of tokens corresponding to a virtual representation includes fungible tokens.
11.    The method of claim 11, wherein each fungible token is cryptographically linked to a respective virtual representation of a fungible item.
12.    The method of claim 1, wherein the set of tokens corresponding to a virtual representation are transferrable to other users.
13.    The method of claim 12, wherein transferring a token of the set of tokens to another user transfers a redemption right for an item represented by a respective virtual representation that corresponds to the transferred token to the other user.
14.    The method of claim 1, wherein the item is one of a digital good, a physical good, a digital service, a physical service, a digital experience, or a digital experience.

15.    The method of claim 1, wherein the plurality of public addresses, the plurality of virtual representations, and the respective set of tokens corresponding to each of the plurality of virtual representations are maintained in a cryptographic ledger.
16.    The method of claim 15, wherein the cryptographic ledger is a distributed ledger.
17.    The method of claim 15, wherein the digital token is associated with the account of the user in the ledger.







18.The method of claim 17, wherein the distributed ledger is a blockchain.





19.    The method of claim 18, wherein the blockchain is a public blockchain.




20.    The method of claim 18, wherein the blockchain is a private blockchain.

2.    The method of claim 1, wherein the item is a real-world object.

3.    The method of claim 2, wherein the real-world object is a consumer product or a unique instance of a digital item.

4.    The method of claim 3, wherein the real-world item is a gift card and the set of digital attributes of the gift card include a merchant with which the gift card is redeemable and a redeemable value.

5.    The method of claim 3, wherein the item is already in existence.


6.    The method of claim 5, wherein the unique digital token is redeemable for fulfillment of the unit of the consumer product.

7.    The method of claim 3, wherein the item has a defined type and a defined set of characteristics but is not yet in existence.


8.    The method of claim 7, the unique digital token is redeemable for fulfillment of creation and delivery of the consumer product.

9.    The method of claim 1, wherein the unique digital token is redeemable for a right to possess the item.

10.    The method of claim 1, wherein possession of the unique digital token represents ownership of the item.
11.    The method of claim 1, wherein the item is a gift card and the unique digital token represents a right to redeem the gift card.
12.    The method of claim 1, wherein the unique digital token is transferable.


13.    The method of claim 12, wherein transfer of the unique digital token is executable by sending the unique digital token from a digital wallet of an owner of the unique digital token to another user via a messaging interface.
14.    The method of claim 12, wherein transfer of the unique digital token is executable by sending the unique digital token from a digital wallet of an owner of the unique digital token to another user via an email interface.
15.    The method of claim 1, wherein the set of item attributes includes a set of physical attributes.




16.    The method of claim 1, wherein set of the item attributes includes a set of origination attributes.

17.    The method of claim 16, wherein the set of origination attributes includes limited-edition attributes, celebrity-signature attributes, certification of originality attributes, location of origin attributes, certification of ethical production attributes, or creator attributes.

18.    The method of claim 1, wherein the set of digital attributes of the unique digital token includes a data structure that represents the set of item attributes and supports one or more of a visual representation of the item, an animation of the item, or an image of the item.
19.    The method of claim 1, further comprising storing the unique digital token on a distributed ledger, wherein the distributed ledger stores ownership data of the unique that indicates an owner of the token.
20.    The method of claim 19, wherein the method further includes burning the unique digital token in response to the owner redeeming the unique digital token to obtain the item.
21. The method of claim 20, wherein burning the unique digital token includes updating the ownership data of the unique digital token to indicate that the token is no longer owned.
22. The method of claim 1, wherein the unique digital token is a non-fungible token.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-7, 9,12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce R et al (PGPub 2019/0028276) and further in view of Knight  et al (PGPub 2019/0299105).

As regards claim 1, Pierce discloses maintaining by a set of processing devices (0086-0087)
a plurality of public addresses, wherein each respective public address corresponds to a respective account of a respective user of the tokenization platform ;( 0173)
a plurality of virtual representations of a plurality of respective items ;( 0083-0084, 0094)
ownership data that associates each respective digital token with the respective account of a respective owner of the respective token ;( 0065)
receiving the fulfilment details from the user device of the user; (0103, 0110, 0133, 0140, 0149, 0172, 0220, 0223) and 
in response to receiving the fulfilment details from the user device, outputting, by the set of processing devices, the fulfilment details to a fulfilment system that satisfies transactions for items. (0070)
Pierce does not expressly disclose for each particular virtual representation, a set of non-fungible digital tokens that respectively correspond to a particular instance of a particular item represented by the particular virtual representation, whereby each respective non-fungible digital token is cryptographically linked with the corresponding virtual representation;  and
receiving, by the set of processing devices, a redemption request to redeem a non-fungible digital token of the set of digital tokens from a user device of a user, the non-fungible digital token corresponding to an instance of an item to be redeemed ;
in response to receiving the redemption request, verifying, by the set of processing devices, that the user is the owner of the non-fungible digital token based on the plurality of public addresses, the ownership data of the set of non-fungible digital tokens, and the redemption request;
in response to verifying that the user is the owner of the non-fungible digital token, automatically transmitting, by the set of processing devices, to the user device, a second message requesting fulfilment details pertaining to the item from the user, wherein the fulfilment details include information needed to satisfy the transaction for the item that were not provided at a time when the non-fungible digital token was transacted for;
Knight discloses for each particular virtual representation, a set of non-fungible digital tokens that respectively correspond to a particular instance of a particular item represented by the particular virtual representation, whereby each respective non-fungible digital token is cryptographically linked with the corresponding virtual representation; (0056) and
receiving, by the set of processing devices, a redemption request to redeem a non-fungible digital token of the set of digital tokens from a user device of a user, the non-fungible digital token corresponding to an instance of an item to be redeemed ;( 0054)
in response to receiving the redemption request, verifying, by the set of processing devices, that the user is the owner of the non-fungible digital token based on the plurality of public addresses, the ownership data of the set of non-fungible digital tokens, and the redemption request;(0055)
in response to verifying that the user is the owner of the non-fungible digital token, automatically transmitting, by the set of processing devices, to the user device, a second message requesting fulfilment details pertaining to the item from the user, wherein the fulfilment details include information needed to satisfy the transaction for the item that were not provided at a time when the non-fungible digital token was transacted for; (0055, 0081, Fig 11)
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Knight in the device of Pierce .The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claim 6, Pierce and knight  disclose the method of claim 1, Pierce does not expressly disclose wherein the set of non-fungible digital tokens corresponding to a virtual representation are transferrable to other users.
Knight discloses wherein the set of non-fungible digital tokens corresponding to a virtual representation are transferrable to other users . (0055)
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Knight in the device of Pierce. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claim 7, Pierce and Knight disclose  the method of claim 1, Pierce discloses wherein a transaction for an instance of an item is one of a sale of the instance of the item, a lease of the instance of the item, a gifting of the instance of the item, and a giveaway of the instance of the item.(0115)

As regards claim 9, Pierce and Knight discloses the method of claim 1, Pierce does not expressly disclose wherein each non-fungible token is cryptographically linked to a respective virtual representation of a non-fungible item.
Knight discloses wherein each non-fungible token is cryptographically linked to a respective virtual representation of a non-fungible item. (0055)
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Knight in the device of Pierce. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claim 12, Pierce and Knight discloses the method of claim 1, Pierce does not expressly disclose wherein the set of tokens corresponding to a virtual representation are transferrable to other users.
Knight discloses wherein the set of tokens corresponding to a virtual representation are transferrable to other users. (0055)
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Knight in the device of Pierce. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claim 13, Pierce and Knight discloses the method of claim 12, Pierce does not expressly disclose wherein transferring anon-fungible digital token of the set of non-fungible digital  tokens to another user transfers a redemption right for an item represented by a respective virtual representation that corresponds to the transferred non-fungible digital token to the other user.
Knight discloses wherein transferring a non-fungible digital token of the set of non-fungible digital  tokens to another user transfers a redemption right for an item represented by a respective virtual representation that corresponds to the transferred non-fungible digital token to the other user. (0055)
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Knight in the device of Pierce. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claim 14, Pierce and Knight disclose the method of claim 1, Pierce discloses wherein the item is one of a digital good, a physical good, a digital service, a physical service, a digital experience, or a digital experience.(0033, 0055)

As regards claim 15, Pierce and Knight disclose the method of claim 1, Pierce does not expressly disclose wherein the plurality of public addresses, the plurality of virtual representations, and the respective set of non-fungible digital tokens corresponding to each of the plurality of virtual representations are maintained in a cryptographic ledger. 
Knight discloses wherein the plurality of public addresses, the plurality of virtual representations, and the respective set of non-fungible digital tokens corresponding to each of the plurality of virtual representations are maintained in a cryptographic ledger. (0055)
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Knight in the device of Pierce. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claim 16, Pierce and Knight discloses the method of claim 15, Pierce discloses wherein the cryptographic ledger is a distributed ledger.(0107)
As regards claim 17, Pierce and Knight discloses the method of claim 15, Pierce does not expressly disclose wherein the non-fungible digital token is associated with the account of the user in the ledger.
Knight discloses wherein the non-fungible digital token is associated with the account of the user in the ledger.  (0055)
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Knight in the device of Pierce. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claim 18, Pierce and Knight disclose the method of claim17, Pierce discloses  wherein the distributed ledger is a blockchain.(0078)
As regards claim 19, Pierce and Knight disclose the method of claim18, Pierce discloses wherein the blockchain is a public blockchain.(0114)

As regards claim 20, Pierce and Knight disclose the method of claim 18, Pierce discloses wherein the blockchain is a private blockchain. (0229)


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce R et al (PGPub 2019/0028276) and further in view of Knight  et al (PGPub 2019/0299105) and further in view of Domokos et al (PGPub 2019/0228461).

As regards claim 2, Pierce and Knight discloses the method of claim 1, Pierce and Knight do not expressly disclose wherein the item is an article of clothing.
Domokos discloses wherein the item is an article of clothing. (0177)
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Domokos in the device of Pierce and Knight. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claim 3, Pierce and Knight discloses the method of claim 2, Pierce and Knight do not expressly disclose wherein requesting the fulfilment details pertaining to the item includes requesting a size of the item.
Domokos discloses wherein requesting the fulfilment details pertaining to the item includes requesting a size of the item. (0056, 0177)
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Domokos in the device of Pierce and Knight. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claim 4, Pierce and Knight discloses the method of claim 2, Pierce and Knight does not expressly disclose wherein requesting the fulfilment details pertaining to the item includes requesting a color of the item.
Domokos discloses wherein requesting the fulfilment details pertaining to the item includes requesting a color of the item. (0056, 0177)
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Domokos in the device of Pierce. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claim 5, Pierce and knight discloses the method of claim 1, Pierce and knight does not expressly disclose wherein requesting the fulfilment details pertaining to the item includes requesting a delivery date of the item.
Domokos discloses wherein requesting the fulfilment details pertaining to the item includes requesting a delivery date of the item. (0177, 0216-0217)
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Domokos in the device of Pierce and Knight. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce R et al (PGPub 2019/0028276) and in view of Knight  et al (PGPub 2019/0299105) and further in view of Lohe et al (PGPub 2017/0085545).

29. As regards claim 21, Pierce and Knight discloses the method of claim 1, Pierce and Knight does not expressly disclose wherein the second message comprises a short message service message.
Lohe discloses wherein the second message comprises a short message service message. (0387)
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Lohe in the device of Pierce and Knight .The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 
30. As regards claim 22, Pierce and Knight discloses the method of claim 1, Pierce and Knight does not expressly disclose wherein the second message comprises a chat, instant, or direct message.
Lohe discloses wherein the second message comprises a chat, instant, or direct message.(0462)
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Lohe in the device of Pierce and Knight .The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

31. As regards claim 23, Pierce and Knight discloses the method of claim 1, Pierce and Knight does not expressly disclose wherein the second message comprises an email.
Lohe discloses wherein the second message comprises an email. (0432)
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Lohe in the device of Pierce and Knight. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 
Conclusion
Additional prior art not used in this rejection includes Mallet et al (PGPUb 2019/0201336). Mallet recites a system and method for managing branded digital items is provided. One embodiment generates a branded digital item in response to an agreement between a brand client and a content provider to use a branded product in a digital environment of the content provider, wherein the branded digital item is a recognizable graphical object; generates a branded digital item blockchain that includes a non-fungible token associated with the branded digital item; receives information corresponding to a purchase of the branded digital item by a user; and updates the non-fungible token to memorialize purchase of the branded digital item by the authorized user, wherein the updated non-fungible token is returned to a ledger of the branded digital item blockchain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327.  The examiner can normally be reached on 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698